Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement (IDS)
The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Status
In virtue of this communication, claims 1-17 are currently pending in the instant application.  

Claim Objection
Claims 1, 11 and 14 are objected to as claims 1 and 14 language recites "... a display panel / a terminal circuit ... capable of being coupled to ...", the language renders the claim indefinite because it is unclear whether the limitations following the term “capable of” are part of the claimed invention. Applicant can consider applying the term "... configured to ...” instead. 
Similarly, claim 11 recites the limitation “A setting method applicable to a source drover ...”. The word “applicable” renders the claim language indefinite for similar reason. See MPEP § 2173.05(d). The word “drover” appears to mean “driver” instead. Clarification and/or correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites, in part, “... wherein the setting period is before the transfer period”. However, based on Application Specification Fig. 9, there are multiple instances of setting period TS1 and multiple instances of transfer periods TD1,2,3.  The second instance of setting period TS1 happens after transfer periods TD1,2,3 instead of before. The limitation is indefinite based on Application Specification. Clarification and/or correction is requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Ryu; Jee-youl (US 20080170052 A1, made of record in the IDS submitted 3/3/2020, equivalently Publication of US8279206B2)
As to claim 1, Ryu discloses a source driver for driving a display panel, capable of being coupled to a timing controller via at least one transmission line of a multi-drop bus ([0035] ... FIG. 4 is a block diagram showing a structure of a flat panel display according to an aspect of the present invention. The flat panel display includes a display panel 240, a gate driver 220, a data driver 230, and a controller 210. Gate lines and data lines are arranged to intersect each other on the display panel 240. The gate driver 220 sequentially applies a scan signal to gate wirings of the display panel 240. The data driver 230 applies image signals DATA [+,−] to data wirings of the display panel 240. The controller 210 applies the image signals DATA [+,−] from an external graphic controller (not shown) to the data driver 230, and applies a control signal CS21 to the gate driver 220 and the data driver 230 in order to control a drive timing), the source driver comprising:  
a source driving circuit, configured to drive the display panel ([0035] ... FIG. 4 is a block diagram showing a structure of a flat panel display according to an aspect of the present invention. The flat panel display includes a display panel 240, a gate driver 220, a data driver 230, and a controller 210); and 
a terminal circuit, capable of being coupled to the multi-drop bus and the source driving circuit, configured to provide an adjustable resistance ([0053-54] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n. The n switches M1, M2, M3, . . . , Mn are connected between a first power line VDD and a second power line GND or VSS. .... 
As shown, the number n of switches Mn indicates a digital bit number (N) of a control signal (a bit number of a digital control signal) to control the programmable compensation circuit 335. When the programmable compensation circuit 335 operates with 8 bits, the n becomes 8. Hereinafter, it is assumed that the programmable compensation circuit 335 operates by an 8 bit control signal. However, any number may be used in other aspects), wherein the adjustable resistance is set in response to a setting command as represented by a bus signal being transmitted on the multi-drop bus and received from the timing controller during a setting period, wherein during a transfer period of the bus signal, the terminal circuit is configured to provide the adjustable resistance ([0059] FIGS. 8A through 8D are views to illustrate an operation of the programmable compensation circuit shown in FIG. 7. First, FIG. 8A shows an alternating current equivalent circuit when 8 bit control signal (D8, D7, . . . , D1) inputted to the programmable compensation circuit are (0,0, . . . ,1) ...), and the source driving circuit is configured to receive video data, as represented by the bus signal, from the timing controller (As shown in Figs. 4-7)  

As to claim 2, Ryu discloses the source driver according to claim 1, wherein the setting period is before the transfer period (Applicant Specification fails to support the limitation. Please see 35 U.S.C. 112(b) indefiniteness rejection above). 

As to claim 3, Ryu discloses the source driver according to claim 2, wherein the terminal circuit is configured to stop providing the adjustable resistance after the transfer period (The limitation of this claim is indefinite as the parent of this claim is indefinite. Please see 35 U.S.C. 112(b) indefiniteness rejection on claim 2 above). 

As to claim 4, Ryu discloses the source driver according to claim 2, wherein the terminal circuit is configured to continually provide a terminal resistor with the adjustable resistance after the transfer period (The limitation of this claim is indefinite as the parent of this claim is indefinite. Please see 35 U.S.C. 112(b) indefiniteness rejection on claim 2 above). 

As to claim 5, Ryu discloses the source driver according to claim 1, wherein the adjustable resistance is set for impedance matching on the multi-drop bus ([0048-51] ... as shown in FIG. 6, in order to transmit one data group of the image data signals DATA [+,−], a differential transmission line arrangement, namely, first and second wirings W11 and W21, is provided between the controller 310
[0052] Since the programmable compensation circuit 335 is connected to the termination resistor Rt in parallel, an exact or improved impedance matching is realized with a differential (or varying) impedance value by the first and second wirings W11 and W21 coupled with the data driving circuit 332).

As to claim 6, Ryu discloses the source driver according to claim 1, wherein the adjustable resistance is set to different values depending upon resistances of the at least one transmission line and at least one other transmission line of the multi-drop bus ([0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n). 

As to claim 7, Ryu discloses the source driver according to claim 1, wherein the source driving circuit further comprises: a receiving circuit, configured to receive the setting command, which is represented by the bus signal and transmitted via the multi-drop bus during the setting period (Claim 1 Office Action explains the preceding limitation), wherein the receiving circuit (Fig. 4 display panel 240) is configured to receive the video data as represented by the bus signal and transmitted via the multi-drop bus during the transfer period ([0035] ... FIG. 4 is a block diagram showing a structure of a flat panel display according to an aspect of the present invention. The flat panel display includes a display panel 240, a gate driver 220, a data driver 230, and a controller 210. Gate lines and data lines are arranged to intersect each other on the display panel 240. The gate driver 220 sequentially applies a scan signal to gate wirings of the display panel 240. The data driver 230 applies image signals DATA [+,−] to data wirings of the display panel 240. The controller 210 applies the image signals DATA [+,−] from an external graphic controller (not shown) to the data driver 230, and applies a control signal CS21 to the gate driver 220 and the data driver 230 in order to control a drive timing), and the setting period and the transfer period are within a frame period ([0041] A programmable compensation circuit 235 is installed at input terminals of each data driving circuit 232. As shown, the data driving circuit 232 receives the image signals DATA[+,−] from the controller 210. A differential impedance from the controller 210 to the data driving circuit 232 and an impedance of the data driving circuit 232 are matched so that the image signals DATA [+,−] from the controller 210 are supplied easily); and a driving signal generator, configured to output a plurality of source driving signals according to the video data (As shown in Fig. 4). 

As to claim 8, Ryu discloses the source driver according to claim 1, wherein the terminal circuit comprises: a plurality of resistors having different resistances; and a selection circuit, configured to select some of the resistors according to the setting command ([0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n). ). 

As to claim 9, Ryu discloses the source driver according to claim 1, wherein the setting command is inserted in the bus signal being received from the timing controller by the source driving circuit, and the bus signal includes video data (Figs. 4-7. [0035] .... FIG. 4 is a block diagram showing a structure of a flat panel display according to an aspect of the present invention. The flat panel display includes a display panel 240, a gate driver 220, a data driver 230, and a controller 210. Gate lines and data lines are arranged to intersect each other on the display panel 240. The gate driver 220 sequentially applies a scan signal to gate wirings of the display panel 240. The data driver 230 applies image signals DATA [+,−] to data wirings of the display panel 240. The controller 210 applies the image signals DATA [+,−] from an external graphic controller (not shown) to the data driver 230, and applies a control signal CS21 to the gate driver 220 and the data driver 230 in order to control a drive timing. 
[0043] FIG. 5 is a detailed view showing the controller and the data driver shown in FIG. 4. FIG. 6 is a block diagram showing a differential signaling system according to an aspect of the present invention. Namely, FIG. 6 is a view illustrating a signal transmission method between the controller and the data driver shown in FIG. 5. FIG. 7 is a detailed circuitry diagram of the programmable compensation circuit of FIG. 4). 

As to claim 10, Ryu discloses the source driver according to claim 1, wherein the adjustable resistance is set, by the setting command, with one of a plurality of resistances ([0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n). ). 

As to claim 11, Ryu discloses a setting method applicable to a source driver [[drover]], wherein the source driver is configured to drive a display panel, and the method comprises steps of: setting an adjustable resistance, which is coupled between a transmission line and a source driving circuit, in response to a setting command, wherein the setting command is represented by a bus signal during a setting period; receiving video data, as represented by the bus signal, from a timing controller during a transfer period after a setting period; and providing the adjustable resistance during the transfer period (Ryu teaches a source driver in claim 1 performing the method of current claim as explained in claim 1 Office Action. The limitation of the current claim is thus rendered obvious for similar reason as explained in claim 1 Office Action. 
For the limitation “receiving video data, ... during a transfer period after a setting period”, Ryu does not directly teaches the two events in the claimed sequence. However, Application Specification Fig. 9 teaches both the claimed sequence as well as a reversed sequence. This limitation is thus treated as a design option. 
See also 35 USC 112(b) indefiniteness rejection of claim 2). 

As to claim 12, Ryu discloses the setting method according to claim 11, wherein the adjustable resistance is set for impedance matching with the transmission line and another transmission line, which are coupled to the timing controller ([0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n). 

As to claim 13, Ryu discloses the setting method according to claim 11, wherein the adjustable resistance is set to different values depending upon resistances of the transmission line and the another transmission line, wherein the transmission line and the another transmission are coupled to the timing controller, and the resistances of the transmission line and the another transmission line are different ([0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n). 

As to claim 14, Ryu discloses a source driver for driving a display panel, comprising:  a source driving circuit; and a terminal circuit, capable of being coupled to a transmission line of a multi-drop bus and the source driving circuit, wherein the terminal circuit is configured to provide an adjustable resistance, being set in response to a setting command represented by a bus signal transmitted on the multi-drop bus, during a first period (The preceding limitation is similar to that of claim 1, it is thus rejected with similar rationale as explained in claim 1 Office Action), and stop providing the adjustable resistance during a second period, wherein the first period comprises a transfer period during which video data, as represented by the bus signal, is received by the source driving circuit ([0035] ...  FIG. 4 is a block diagram showing a structure of a flat panel display according to an aspect of the present invention. The flat panel display includes a display panel 240, a gate driver 220, a data driver 230, and a controller 210. Gate lines and data lines are arranged to intersect each other on the display panel 240. The gate driver 220 sequentially applies a scan signal to gate wirings of the display panel 240. The data driver 230 applies image signals DATA [+,−] to data wirings of the display panel 240. The controller 210 applies the image signals DATA [+,−] from an external graphic controller (not shown) to the data driver 230, and applies a control signal CS21 to the gate driver 220 and the data driver 230 in order to control a drive timing. 
Claim limitation fails to specify what period is considered to be a second period. Since Ryu teaches an image signals transfer period during which no resistance is being adjusted, as such, any of these image signals transfer period can be consider the claimed second period ). 

As to claim 15, Ryu discloses the setting method according to claim 14, wherein the adjustable resistance is set to different values depending upon resistances of the transmission line and at least one other transmission line on the multi-drop bus ([0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n). 

As to claim 16, Ryu discloses the setting method according to claim 14, wherein the setting command is inserted in the bus signal which includes the video data (Figs. 4-7. [0035] .... FIG. 4 is a block diagram showing a structure of a flat panel display according to an aspect of the present invention. The flat panel display includes a display panel 240, a gate driver 220, a data driver 230, and a controller 210. Gate lines and data lines are arranged to intersect each other on the display panel 240. The gate driver 220 sequentially applies a scan signal to gate wirings of the display panel 240. The data driver 230 applies image signals DATA [+,−] to data wirings of the display panel 240. The controller 210 applies the image signals DATA [+,−] from an external graphic controller (not shown) to the data driver 230, and applies a control signal CS21 to the gate driver 220 and the data driver 230 in order to control a drive timing. 
[0043] FIG. 5 is a detailed view showing the controller and the data driver shown in FIG. 4. FIG. 6 is a block diagram showing a differential signaling system according to an aspect of the present invention. Namely, FIG. 6 is a view illustrating a signal transmission method between the controller and the data driver shown in FIG. 5. FIG. 7 is a detailed circuitry diagram of the programmable compensation circuit of FIG. 4). 

As to claim 17, Ryu discloses the setting method according to claim 14, wherein the adjustable resistance is set, by the setting command, with one of a plurality of resistances ([0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n). ). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621